ON MOTION FOR REHEARING AND TO TRANSFER TO SUPREME COURT.
REYNOLDS, P. J.
Learned counsel for appellants, with other associate counsel, have filed two motions, one for rehearing, the other asking us to transfer the cause to the Supreme Court. While in the motion for rehearing it is claimed that our judgment is in conflict with controlling decisions of the Supreme Court and of our own court and of the other appellate courts of the State on the merits of the case, we do not think, on consideration of the authorities cited *705by learned counsel in support of this that they sustain that contention.
As a further ground it is claimed that the right of recovery is based on an ordinance of the city of St. Louis regulating motor' vehicles, and that if the cause of action is based on an ordinance, or if an instruction is given based on an ordinance, or if evidence is admitted by the trial court on the theory of a valid ordinance, the question of the validity of the ordinance is in the case from start to finish and may be raised in any court at any time, because, if there is no valid ordinance on which to base the judgment, the judgment must fall, it being claimed that the appellants had not waived the question of the validity of the city ordinance regulating motor vehicles.
The motion to transfer to the .Supreme Court is practically grounded on this claim, it being contended that this case involves a construction of section 23, article 9, section 25, article 9, of the Constitution of Missouri, section 26, article 3, of the Charter of the city of St. Louis, and section 9582, of the Revised Statutes of Missouri, and it is claimed that these questions have been duly presented and arise on consideration of the validity of the ordinance upon which the plaintiff based her claim, and that upon such a state of facts this is a case involving the construction of the Constitution of this State, within the meaning of our Constitution and statutes.
In the assignments of error originally filed in this case no attack whatever is made upon the petition as being insufficient, this point being made for the first time in the motion for reheajing. We might conclude to disregard this point, following well settled rules of practice, as evidenced by numerous decisions in the State; but will say that we do not think the petition is objectionable on that ground. It is true that it charges violation of the city ordinance but it also pleads the State law regulating automobiles, in effect, and charges that in violation of the duty imposed “by law as well ás by ordinance,” defendant' had “negligently, and without *706using the care required by law to prevent injury to plaintiff, ran said automobile at a high and dangerous rate of speed, and at a rate in excess of ten miles an hour, and without sounding any warning, and without slowing down as she approached the said crossing, into and upon plaintiff, thereby with great force and violence striking plaintiff, knocking her down and seripusly and permanently injuring her.” This invokes both the ordinances and the' statute. As far as the petition is concerned, therefore, it does state a cause of action, either under the city ordinance or under the State law. While this is so, it is true that by the main instruction given for plaintiff the case went to the jury on the ground of a violation of the city ordinance.
As noted in the main opinion, the city ordinances regulating the speed and movement of automobiles through the streets of the city of St. Louis, when offered in evidence, were objected to in the most- general way, no reason whatever being assigned for the objection. We there noted the objection to the ordinance, when first offered, made by counsel for appellants, was: “I object to the introduction, of the ordi-’ nance under this petition.” When other ordinances or sections of the ordinance were offered in evidence, all the objection counsel for defendants made was: £<I make the same objection to that.” We held that these objections did not' challenge the validity of the ordinances.
It is now urged that the validity and constitutionality of the city ordinances regulating automobiles and their speed through the city, is open by reason of the instruction having been based on those ordinances and the giving of that instruction objected to, and that that instruction was again challenged in the motion for new trial. As to this, it may be said that the objection to the instruction was a general one, without specifying in any manner whatever that it was objectionable because baséd on an unconstitutional or void city ordinance. When we examine the motion for the new trial we find it contains fourteen assignments of error; First, that the verdict *707is against the evidence. Second, against the weight of the evidence. Third, against the law as declared in the instruction given- by the court. Fourth, against the law and the evidence. Fifth, bechuse the court erred in -refusing to give instructions asked hy defendants. Sixth, because the court, erred in giving instructions asked by plaintiff. Seventh, because the court erred in its statement of the measure of damages if a verdict was found for plaintiff. Eighth, because the court gave instructions for the plaintiff in conflict with instructions the court gave for defendants. Ninth, because the court refused to sustain the defendants’ demurrer at the close of plaintiff’s case. Tenth, because the court refused to sustain the demurrer of the defendant John W. Ford at the close of plaintiff’s case. Eleventh, because the court refused to sustain the demurrer of the defendants at the close of all the evidence. Twelfth, because the court refused to sustain- the demurrer of defendant John W. Ford at the close of all the evidence. Thirteenth, because the court erred in sustaining objections of plaintiff to competent and relevant evidence offered by defendants. Fourteenth, because the court 'erred in overruling objections by the defendants to irrelevant, incompetent and immaterial evidence offered by the plaintiff. Not one of these grounds for a new trial presents or raises in any manner whatever the point here attempted to be raised as to the invalidity or unconstitutionality of the ordinance, which question is now attempted to be injected into the case for the first time by the motion for rehearing and to transfer to the Supreme Court.
The answer in this ease, beyond a general denial, was a plea of contributory negligence.
Our Supreme Court in Lohmeyer v. St. Louis Cordage Co., 214 Mo. 685, 118 S. W. 1108, commenping at page 689, and considering whether it had jurisdiction of a case, appealed to that • court, said that the Supreme Court, if it had jurisdiction, had it because “a constitutional question was raised and is involved in the fourteenth clause in the motion.” The fourteenth clause referred to charges that section 6433, Revised Statutes *7081899, was unconstitutional because it was special legislation as denounced in sections 53-4, article 4, of our Constitution; because it deprived defendant of its rights as a citizen of the United States under section 1 of the Fourteenth Amendment - of the Federal Constitution; and because said statute and verdict deprived it of its property without due process of law guaranteed by said Fourteenth Amendment.
Quoting this fourteenth assignment, or ground in the motion for new trial, our Supreme Court said:
“A constitutional question might possibly obtrude itself at the trial regardless of the pleadings through some unanticipated ruling on the introduction of testimony, when such question was squarely'and with due precision made on objection and exception saved. If raised in that way in an appropriate case, and if the trial court had a chance to correct its error under an appropriate ground in the motion for a new trial, the point would be saved on appeal. So a constitutional question might be preserved on appeal in rare cases by a clause in the motion for a new trial when it did not appear elsewhere in the récord. An example of that kind of a case would be where the court had given some instruction directly or by necessary implication'for the first time involving the Constitution — for instance, permitting nine jurors out of twelve to render a verdict. [Logan v. Field, 192 Mo., l. c. 66.] In such case, or cases of a kindred nature, the first door open for a constitutional question to enter would be in the motion for a new trial. Appellant could raise it no sooner and nowhere else. But it must be taken as settled law that in so grave a matter as a constitutional question it should be lodged in the case at the earliest moment that good pleading and orderly procedure will admit under the circumstances of the given ease, otherwise it will be waived. [Barber Asphalt Paving Co. v. Ridge, 169 Mo. l. c. 387, et seq.] If plaintiff grounds his right of action on a statute which defendants contend is unconstitutional it should be put in the answer and kept alive. If the defendants grounds an affirmative defense.on a statute that plaintiff *709contends has a like vice, it would seem he should plead its unconstitutionality in the reply (though that has been questioned.) [Kirkwood v. Meramec Highlands Co., 160 Mo. 111.] If proper to put it in instructions, it should be lodged there and the ruling of the court 'invoked. Unless one or the other of those courses is pursued, life enough is kept in no such question to give this court jurisdiction on appeal except in one instance, viz.: where on the whole case some provision of the Constitution was either directly or by inexorable implication involved in the rendition of the judgment and decided against appellant. ’ ’
The conclusion of the court was that as the appellant had neglected to inject its constitutional question in its answer and in its instructions, it neglected- its opportunity and should be held to a waiver. That case was followed and approved by otir Supreme Court in Woolley and Fish v. Mears and Woodruff, Exrs., 226 Mo. 41, 125 S. W. 1112, where at page 52, Judge Woodson says that in the case then before the court which had originated before a justice of the peace and where no pleadings were required, but where the trial court based its declaration of law upon an Act of the Legislature and at the time appellant objected to the court giving the instruction and to the judgment of the court because said Act was unconstitutional, that that was a timely saving of exception and presented the question of the constitutionality of the Act to the Supreme Court, citing Lohmeyer v. St. Louis Cordage Co., supra, as stating the uniform rulings of the court as to the matter of timely objection. [See, also, Municipal Securities Corporation v. Kansas City,- Mo. ---, 186 S. W. 989.]
• The same rule was held to apply when the validity of an -ordinance was sought to be challenged as unreasonable. [Bluedoin v. Missouri Pacific Ry. Co., 121 Mo. 258, l. c. 271, 25 S. W. 943.]
. In the case at bar, the answer, we have seen, was a general denial, accompanied by a plea of contributory negligence. If the defendant, appellant here, had de*710sired to test the validity or constitutionality of the city ordinance regulating the speed of automobiles in the city, that was the time to raise it because the plaintiff had distinctly pleaded these ordinances, in her petition. [Lohmeyer v. St. Louis Cordage Co., supra.] He did not do that.
"When the ordinances were offered in' evidence counsel for appellant could then have objected to them as void undér the statute and Constitution, specifying the provisions relied upon, assuming, hut not holding, that he had not lost his right to do so by failure to attack the petition by answer. But he did not do so. So that by his action upon this point that counsel failed to warn plaintiff or the trial court of the pitfall which he now seeks to dig.
The main instruction given at the instance of plaintiff clearly put these- ordinances before the jury as a ground for recovery. Defendant, appellant here, in no manner whatever, except by the general exception to the instruction as a whole, in any manner, challenged the correctness of this instruction permitting the jury to find for plaintiff on a violation of the ordinance.
As we have seen, the motion for new trial in no manner whatever challenged the validity of the ordinance or raised any constitutional question.
Appellant has seen fit to bring up with the record a memorandum opinion filed by the learned trial judge in overruling the motion for new trial. In that memorandum the learned trial judge says: “Defendants, in support of their motion for a new trial, relying solely upon the contention that plaintiff’s own evidence shows her to have been guilty of such contributory negligence as to preclude her as a matter of law from recovering, cite and quote from, in support of their position, numerous Missouri cases declaring that the duty to look is a continuing one, and that the duty does not cease until after the range of danger has been passed; and ask the court to apply those authorities to the facts in this case.” The trial judge then proceeds to discuss this proposition exclusively and determines it adversely to the contention of amoellants. defendants below.
*711Tims it will be seen tbat in no manner whatever was the attention of the trial court called to the point, a point made for the first time in our court when this case was here argued and again insisted on in the motion for a rehearing and to transfer to the Supreme Court.
In a very recent case, that of Taber v. Missouri Pacific Ry. Co., not yet officially reported, but see 186 S. W. 688, it is stated that in the oral argument before the Supreme Court, the appellant for the first time contended that the facts in the case clearly show that the decedent was engaged in handling cars engaged in interstate commerce at the time of his death, and that for that reason the judgment should be reversed upon the appeal. It is further stated that in the. reply brief this same point was urged.
Mr. Commissioner Brown, who wrote the opinion adopted by the majority of the court in banc, says of this:
“The first question, therefore, is whether this point is now before us. The petition clearly states a cause of action founded upon the provisions of section 5425, of the Revised Statutes of Missouri of 1909, and asks the penalty therein imposed.”
Quoting the Federal statute (section 1, chap. 149, Act April 22, 1908, p. 65, 35 Stat. at L., sec. 8657, Compiled Statutes 1913), Commissioner Brown continues:
“No reason has been suggested why this petition does not state all the facts necessary to a recovery by these children under the Missouri statute cited. That it does not state a cause of action in favor of the personal representative of the deceased under the Federal statute is clear, for there is no statement of the vital fact that the injury was inflicted while the defendant was engaging in commerce between the states and territories, and while the deceased was employed by it in such commerce. It follows, from the statement in the petition of all the facts necessary to constitute a perfect cause of action under the state statute, that if it is sought to defeat it, by showing the additional facts that the injury was inflicted while the defendant was engaging in inter*712state commerce, and while the deceased was employed by it in snch commerce, those facts should have been pleaded in the answer. This was the first step provided by the Missouri Code for presenting such matters for the determination of the court.”
Commissioner Brown notes that at the trial it was in evidence that 'one of the objects of the work in which deceased was engaged was in the making up of a train to go west from Kansas City, and that certain cars bore initials, the meaning of which were not explained, but of which counsel asked the court to take judicial notice. The learned Commissioner then says:
“If this testimony tended to prove that the appellant apd deceased were engaged in interstate commerce at. the .time of the injury, there was still an opportunity under the Missouri Code for the defendant to conform his answer to such evidence and to have the question submitted to the jury. Instead of doing this, he asked, and the court granted, its submission upon the theory, inconsistent with the terms of the Federal statute, that contributory negligence on the part of the deceased, constituted a complete defense to the action. To raise the question upon appeal the statute expressly required (R. S. 1909, sec. 2081) that it should appear in the record that it was submitted to the determination of the trial court, and was expressly decided against the appellant. There is nothing in the record indicating this. On the contrary, the appellant, after having availed himself of the defense of contributory negligence under the State statute and lost, is now seeking to recede, because, for the purpose of gaining this advantage, to which it was not entitled, it had concealed its real defense. . Having digged this pit, it.is- appropriate that the appellant should have been the one to fall into it. The question of the application of the Employers’ Liability Act (Act April 22, 1908, chap. 149, 35 Stat. 65) not having been decided by the trial court, no exception with respect to it can be taken here.”
The section of our statute referred to by Mr. Commissioner Brown (section 2081), provides:
*713“No exceptions shall he taken in an appeal or writ of error to any proceedings .in the circuit court, except such as shall have been expressly decided by such court. ”
It appears in the ease at bar, not only by the record proper but by the statement of the learned trial judge, which counsel for appellants has seen fit to bring before us as part of the record in the case, that no such proposition and point as now attempted to be raised for the first time in this court, was ever presented, considered or passed upon in the trial court. The opinion heretofore rendered is modified to some extent in its verbiage: in all other respects it will stand.
By the same line of reasoning and on the decisions cited, we hold that no constitutional question has been saved, and we conclude that no question as to the validity of the city speed ordinance ha,s been raised, because no such point was made in the trial court nor presented there for consideration.' Section 2081, Revised Statutes 1909, is just as applicable here as on any like situation. That is to say, no such exception was presented to and passed on by the trial court. We are forbidden by that section to notice an exception not .made in the trial court. While the argument of learned counsel for appellants is specious, it is not sound. We cannot consider the validity of the speed ordinances on this appeal for the conclusive reason that their validity was not attacked in the trial court in this ease.
It is well settled in our State that the question of whether a petition totally fails to state a cause of action, or whether the case is one within the jurisdiction of the court, is open for consideration on appeal, even if no attack has been made on it below, for the jurisdiction of the court depends on that. The latter was the situation in State ex rel. McEntee v. Bright, 224 Mo. 514. l. c. 527, 123 S. W. 1057. But that does not reach this case. Here the petition counts not only on the ordinance but on the statute. Even assuming that the ordinance is void, the petition is still good as counting on the statute.
*714Finding no constitutional question and no question as to the validity of the ordinance under the statute and constitution saved in such manner as to warrant a transfer of the case to the Supreme Court, we have no power to transfer this case to the Supreme Court.
The motion for rehearing and the motion to transfer to the Supreme Court are overruled.
All concur.